DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 23-44 are pending.
Claims 23-44 are new.
This action is Final.

Claim Objections
Claims 23-24 and 36-38 are objected to because of the following informalities:  
Claim 23 recites “a third unit configured to acquire…information from the other functional device according to receipt…” but it is unclear which “other” functional device Applicant is referring to since there are a “plurality of functional devices” and “another functional device of the plurality of functional devices in a non power-saving state”. If the “other” functional device is referring to the latter, it is suggested to amend to claim to “a third unit configured to acquire…information from the other functional device in the non power-saving state according to receipt…” for clarification purposes.
Claims 23 recites “…acquisition instruction of the first counter information corresponding to the one functional device and the second counter information corresponding to the other functional device in the predetermined power supply state” but it is unclear which predetermined power supply state Applicant is referring to because there is a lack of antecedent basis for “the predetermined power supply state”. It is unclear if this predetermined power supply state is referring to the non-power saving state of the “other” device, if this is referring to respective power supply states of the functional device and the other functional device, if it is referring to the prescribed power supply state, or if it is referring to a different power supply state entirely. It is suggested to correct the antecedent basis issue for clarification purposes.
Claim 37 recite a similar limitation as claim 23 as indicated above, and is objected to for the same reasons.

Claim 24 recites “the given power supply state” but there is a lack of antecedent basis and it is unclear which power supply state Applicant is referring to.
Claim 38 recite a similar limitation as claim 23 as indicated above, and is objected to for the same reasons.

Claim 36 recites “the notification unit” but there is a lack of antecedent basis. It appears Applicant meant “the notification means” referred to in claim 35.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 23, 30-37, and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikichi PGPUB 2017/0289376, and further in view of Mikami1 PGPGUB 2015/0173020.
As per claim 23, Hikichi teaches an image processing apparatus comprising a plurality of functional devices including a printer device [0015: printer 104] and a scanner device [0015: scanner 102], the image processing apparatus further comprising: 
one or more controllers configured to function as: 
a first unit configured to control power supply to the plurality of functional devices [0025, 0027, and 0029: (power controller 210 (first unit) controls powers to elements 331-334 (functional device), and some of these may be turned off while others are kept energized], the first unit being capable of maintaining a prescribed power supply state in which a functional device of the plurality of functional devices is in a power-saving state and another functional device of the plurality of functional devices is in a non-power-saving state [0025, 0027, 0029, and 0032: (elements 331-334 are separate; variety of energization states for each module such as a state where a device in the load system (such as element 331 (functional device)) is not energized and where  a device in the load system (such as element 334 (another functional device)) is energized (prescribed power supply state in which element 334 is powered but not element 331))]; 
a second unit configured to hold counter information acquired from the functional device in a storage area outside the functional device before the functional device shifts to the power-saving state [FIG. 3, 0028-0029 and 0036: (CPU 321 of printing control unit 320 (second unit) acquire the most recent counter value of an item (e.g. sheets through a drum of element 331) in printing unit 141, and stores the value within memory 322 (storage area outside of functional devices/element 331) before supply of power to a device (such as of element 331) is suspended)] ; and 
a third unit configured to acquire first counter information from the storage area [0028: (upon request from CPU 201 (third unit) printing control unit 320 return the cached data in memory 322 without the need to acquire actual data from the nonvolatile memory to which the drum belongs)] according to receipt of an acquisition instruction of the first counter information corresponding to the functional device in the predetermined power supply state [0028: (data acquisition request (acquisition instruction) from CPU 201 for elements 331-334)].

Hikichi does not explicitly teach acquire second counter information from the other functional device according to receipt of an acquisition instruction of the second counter information corresponding to the other functional device in the predetermined power supply state. Hikichi stores counter values of all elements 331-334 in memory 322, including elements that are powered off and elements that may still be active, and retrieval of counter data from memory 322 in response to an acquisition request. Although Hikichi indicates that there is related art in which printing mechanisms have to be resupplied with power to access counter data, and related art in which counter data is cached so that power does not need to be resupplied [0006], Hikichi does not explicitly teach obtaining counter data from memory 322 for those elements that are powered off and obtaining counter data directly from those elements that are powered. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain data directly from components that are still active and to obtain data from stored memory for components that are not active. One of ordinary skill in the art would have been motivated to do so because it provides accurate real-time data from active components without significant power cost or drawbacks (since those components are already active), and allows data from inactive components to be obtained without needing to power up the inactive components to save power, thereby obtaining accurate data while saving power. 
Furthermore, Mikami teaches a printer and scanner device in which some data such as some counter data can be stored and retrieved from a memory 305 without needing to start the device unit 400 [0054]. Thus Mikami is similar to Hikichi because they both cache some counter data in a memory so that it can be retrieved without needing to power up a device or component in the off or power saving mode. Mikami further teaches acquire second counter information from the other functional device according to receipt of an acquisition instruction of the second counter information corresponding to the other functional device in the predetermined power supply state [FIG. 3, 0051, and 0055: (real-time data such as image formation process data (second counter information) cannot be stored and must be obtained from an active device)]. Mikami determines if the requested data requires the device to be active, providing the requested data from memory if it does not, and providing the requested data directly from the active device if it does.
The combination of Hikichi with Mikami thereby yields obtaining counter data directly from an element such as element 334 if it is active, and otherwise obtaining counter data from memory 322 if that element is in a power saving mode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Mikami’s teachings of obtaining some data from memory for inactive devices and obtaining some other data from active devices directly in Hikichi. One of ordinary skill in the art would have been motivated to do so in Hikichi because there are different types of data in a image forming apparatus system, including data that can be obtained without energization, and data that cannot be obtained without energization [Mikami 0006].

As per claim 30, Hikichi and Mikami teach the image processing apparatus according to claim 23, wherein the one or more controllers further configured to function as: a shifting unit for shifting the one functional device to a non-power saving state when a job using the one functional device is received in the power saving state of the one functional device [Mikami 0034: (job reception causes a return from sleep transition)]
As per claim 31, Hikichi and Mikami teach the image processing apparatus according to claim 23, wherein the one functional device and the other functional device are the printer device or the scanner device [Hikichi printer 104 and scanner 102].
As per claim 32, Hikichi and Mikami teach the image processing apparatus according to claim 31, wherein the printer section outputs either of the counter information of the drum unit, the counter information of the intermediate transfer belt, or the counter information of the cleaning blade [Hikichi 0028 and 0036: (counter data of drums)].
As per claim 33, Hikichi and Mikami teach the image processing apparatus according to claim 31, wherein the scanner device outputs either of counter information of a document feed roller, counter information of a document output roller, or counter information of a separation pad [Hikichi 0028 and 0036 or Mikami 0054-0055].
As per claim 34, Hikichi and Mikami teach the image processing apparatus according to claim 23, further comprising: a button capable of instructing the image processor to return from a sleep state, wherein the one or more controllers further configured to function as: a shifting unit for shifting the one functional device and the other functional device from the power-saving state to the non-power-saving state according to receipt of the instruction by the button [Mikami 0034 and 0091-0092].
As per claim 35, Hikichi and Mikami teach the image processing apparatus according to claim 23, wherein the one or more controllers further configured to function as: a notification means for notifying counter information acquired by the acquisition unit [Hikichi 0028: (component in printer control unit 320 returns cached counter data in response to acquisition request; thus printer control unit 320 notifies the counter information)].
As per claim 36, Hikichi and Mikami teach the image processing apparatus according to claim 35, wherein the notification unit notifies the first counter information and the second counter information according to the acquisition of the first counter information and the second counter information based on the acquisition instruction of the first counter information and the second counter information [Hikichi 0006 and 0028].

Claim 37 is similar in scope to claim 23 as addressed above and is thus rejected under the same rationale.
Claim 41 is similar in scope to claim 30 as addressed above and is thus rejected under the same rationale.
Claim 42 is similar in scope to claim 31 as addressed above and is thus rejected under the same rationale.
Claim 43 is similar in scope to claim 34 as addressed above and is thus rejected under the same rationale.
Claim 44 is similar in scope to claim 35 as addressed above and is thus rejected under the same rationale.


Claim(s) 24-27 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikichi PGPUB 2017/0289376 in view of Mikami PGPGUB 2015/0173020, and further in view of Tokura USPAT 6,879,410.
As per claim 24, Hikichi and Mikami teach the image processing apparatus according to claim 23.
Hikichi and Mikami do not teach wherein the one or more controllers further configured to function as: a determination unit for determining whether communication with each of the multiple functional units is possible, the determination unit determining that communication with one of the functional units is impossible and that communication with the other functional unit is possible in the given power supply state. Although it would have been obvious to one of ordinary skill in the art to determine if communication is possible with the function unit before obtaining data from said functional unit because data cannot be obtained from an unresponsive unit, Hikichi nonetheless does not describe this step of determining whether communication with functional units (such as scanning and printing engines) is possible.
Tokura teaches a printing device with a print controller communicating with a print engine. Tokura is thus similar to Hikichi and Mikami because they direct to printers. Tokura further teaches a determination unit for determining whether communication with each of the multiple functional units is possible [col. 5 lines 11-13,  and FIG. 1: (printer engine controller obtains environment information from printer engine and detects if there is an error or not (detects if communication is possible)], the determination unit determining that communication is impossible [col. 8 lines 40-44: (error is detected in printer environment and communication is not possible)] and that communication is possible in the given power supply state [col. 8 lines 45-51: (when there is no error, communication is possible)]. Tokura teaches details of obtaining status of engines in an image forming apparatus.
The combination of Hikichi and Mikami with Tokura leads to various controllers determining the status of their corresponding engines, such as a printer controller determining the status of print engines and scanner controller determining the status of scan engines in an image forming apparatus. The combination of Hikichi and Mikami with Tokura has states in which some engines are energized and some are not, and would teach determining that communication with one of the functional units is impossible and that communication with the other functional unit is possible in the given power supply state. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tokura’s teachings of checking the status of its functional unit/engine in Hikichi and Mikami. One of ordinary skill in the art would have been motivated to check the status of functional units before providing attempting communication with them in in Hikichi and Mikami because units in a non-functional state would not be able to process the communication, and thus doing this check saves time from waiting on a reply for the communication.

As per claim 25, Hikichi, Mikami, and Tokura teach the image processing apparatus according to claim 24, wherein the one or more controllers further configured to function as: an acquisition unit that acquires the corresponding counter information by communicating with the non-power-saving functional device among the multiple functional devices [Hikichi 0006 and Mikami 0055: (counter information are retrieved from components that are powered)], and acquires the corresponding counter information from the storage area without communicating with the power-saving functional device among the multiple functional devices [Mikami 0054 and Hikichi 0028 and 0036: (acquires counter data from memory in response to acquisition request)].
As per claim 26, Hikichi, Mikami, and Tokura teach the image processing apparatus according to claim 25, wherein the acquisition unit transmits a prescribed acquisition request to the other functional device according to the determination by the determination unit that communication with the other functional device is possible, and wherein the other functional unit outputs the second counter information in response to the acquisition request [Hikichi 0006: (some components are required to be active to obtain counter data and would require communication with such components)].
As per claim 27, Hikichi, Mikami, and Tokura teach the image processing apparatus according to claim 26, wherein the acquisition unit does not send the predetermined acquisition request to the one functional device according to the determination that communication with the one functional device is impossible by the determination unit [Hikichi 0028: (data from memory 322 is used to provide the counter data without requiring waking up a functional device 331 to get its counter data; thus no communication is provided to functional unit)].

Claim 38 is similar in scope to claim 24 as addressed above and is thus rejected under the same rationale.
Claim 39 is similar in scope to claim 25 as addressed above and is thus rejected under the same rationale.
Claim 40 is similar in scope to claim 26 as addressed above and is thus rejected under the same rationale.


Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikichi PGPUB 2017/0289376 in view of Mikami PGPGUB 2015/0173020 and Tokura USPAT6,879,410, and further in view of Eastman et al. (hereinafter as Eastman) PGPUB 2005/0286069.
As per claim 28, Hikichi, Mikami, and Tokura teach the image processing apparatus according to claim 24.
Hikichi, Mikami, and Tokura do not explicitly mention wherein the one or more controllers further configured to function as: a management unit for managing flag information corresponding to the communication status of each of the above multiple functional devices, and based on the flag information, the determining unit determines whether communication with at least one of the multiple functional devices is possible, wherein the management unit updates the flag information corresponding to the functional device that shifts from the non-power-saving state to the power- saving state among the multiple functional devices to a state indicating that communication is impossible, and updates the flag information corresponding to the functional device that shifts from the power-saving state to the non-power- saving state among the multiple functional devices to a state indicating that communication is possible.
Eastment teaches a printing system in which the status of printer engine is determined. Eastment is therefore similar to Hikichi, Mikami, and Tokura. Eastment further teaches wherein the one or more controllers further configured to function as: a management unit for managing flag information corresponding to the communication status of each of the above multiple functional devices [0015 and 0019-0020: (PME signal (flag information) indicates the power state of a printing engine)], and based on the flag information, the determining unit determines whether communication with at least one of the multiple functional devices is possible [0023 and 0026], wherein the management unit updates the flag information corresponding to the functional device that shifts from the non-power-saving state to the power- saving state among the multiple functional devices to a state indicating that communication is impossible [FIG. 3-4 and 0022-0026], and updates the flag information corresponding to the functional device that shifts from the power-saving state to the non-power- saving state among the multiple functional devices to a state indicating that communication is possible [FIG. 3-4 and 0022-0026]. Eastment teaches providing a signal indicating the power status of a printing engine, and updating the signal based on whether the printing engine is active or not.
The combination of Hikichi, Mikami, and Tokura with Eastment leads to providing a status signal for each engine such as printing engine and scanning engine, and updating such signal based on the status of each engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Eastment’s teachings of providing a status indicator of engines in Hikichi, Mikami, and Tokura’s image forming apparatus. One of ordinary skill in the art would have been motivated to do so to keep controllers informed about the status of components so that the appropriate functions can be provided.
As per claim 29, Hikichi, Mikami, Tokura, and Eastment teach the image processing apparatus according to claim 28, wherein the flag information is flag information indicating communicability, and the management unit erases the flag information corresponding to the functional device shifting from the non-power-saving state to the power-saving state among the multiple functional devices [0015, 0019-0020, and 0022-0026].

Response to Arguments
Claims 1-12, 15-19, and 21-22 have been cancelled and claims 23-44 are new.
Applicant did not provide any comments or arguments for claims 23-44.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ciriza et al. (PGPUB 2011/0310428) teaches determining whether printer components are awake or asleep.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in previous Office Action on 6/17/2022.